             Case 2:16-cr-00080-RSM Document 117 Filed 06/08/20 Page 1 of 1




 1                                                        The Honorable Ricardo S. Martinez
 2
 3
 4
 5                      UNITED STATES DISTRICT COURT FOR THE
                          WESTERN DISTRICT OF WASHINGTON
 6
                                    AT SEATTLE
 7
       UNITED STATES OF AMERICA,                       NO. CR16-080 RSM
 8
                            Plaintiff
 9
                       v.                              ORDER GRANTING UNITED STATES’
10
                                                       MOTION TO FILE A BRIEF IN EXCESS
       NIKOLAI DMITRIEV TERLETSKY,
11                                                     OF TWELVE PAGES
                            Defendant.
12
13
           The Court, having reviewed the Motion of the United States to File a Brief in
14
     Excess of Twelve Pages, hereby states: IT IS HEREBY ORDERED that the Motion is
15
     GRANTED. The United States may file its Response to Defendant Nikolai Terletsky’s
16
     Motion for Reduction in Sentence Pursuant to 18 U.S.C. § 3582(c)(1)(A) that does not
17
     exceed 15 pages in length.
18
           DATED this 8th day of June, 2020.
19
20
21
                                              A
                                              RICARDO S. MARTINEZ
22                                            UNITED STATES DISTRICT JUDGE

23 Presented by:
24
   /s/ Erin H. Becker
25 ERIN H. BECKER
26 Assistant United States Attorney
27
28
      ORDER GRANTING UNITED STATES’ MOTION TO                          UNITED STATES ATTORNEY
                                                                      700 STEWART STREET, SUITE 5220
      FILE A BRIEF IN EXCESS OF TWELVE PAGES /
                                                                        SEATTLE, WASHINGTON 98101
      United States v. Treletsky, CR16-080 RSM - 1                            (206) 553-7970
